Citation Nr: 0933072	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  05-09 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis, to include 
rheumatoid arthritis and osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1942 to December 
1945 and from April 1948 to February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for rheumatoid arthritis.  The Veteran 
submitted a notice of disagreement with the denial of service 
connection in April 2004 and perfected his appeal in February 
2005.

The Veteran's claim was previously remanded by the Board in 
August 2008.  Such directives having been accomplished, the 
claim is again before the Board for adjudication.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that arthritis, to include osteoarthritis, is the result of a 
disease or injury in service, nor was arthritis manifest 
within one year of discharge from service.

2.  The Veteran does not have a current diagnosis of 
rheumatoid arthritis.


CONCLUSIONS OF LAW

1.  Arthritis, to include osteoarthritis, was not incurred in 
or aggravated by active duty service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008). 

2.  Rheumatoid arthritis was not incurred in or aggravated by 
active duty service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory, regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in November 2002 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio, 16 Vet. App. at 187.  

Notice letters dated in March 2006 and April 2009 informed 
the Veteran of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Board acknowledges that Dingess aspects of 
VCAA notice were provided after the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  However, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and the Court have clarified that the VA 
can provide additional necessary notice subsequent to the 
initial AOJ adjudication, and then go back and readjudicate 
the claim, such that the essential fairness of the 
adjudication - as a whole, is unaffected because the Veteran 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the 
Federal Circuit held that a statement of the case (SOC) or 
supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  After receiving VCAA notice complaint with 
Dingess, the Veteran's claim was readjudicated and additional 
SSOCs were provided to the Veteran in July 2006 and June 
2009.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the claims file.  The Veteran submitted private treatment 
records in March 2003 and January 2003.  In October 2008, the 
Veteran was afforded the opportunity to submit additional 
evidence in support of his claim, but he declined to submit 
any new evidence.  In January 2009, the Veteran stated that 
he did not have any information or evidence to give VA to 
substantiate his claim.  In June 2009, the Veteran was 
afforded another opportunity to submit additional evidence 
but he declined to submit any new evidence.  The Veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Veteran was afforded VA examinations in April 2005 and 
June 2009 to obtain an opinion as to whether his arthritis 
can be directly attributed to service.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, 
the Board finds that the opinion obtained in the June 2009 VA 
examination is adequate, as it is predicated on a full 
reading of the service treatment records and private 
treatment records in the Veteran's claims file.  It considers 
all of the pertinent evidence of record and provides a 
complete rationale for the opinion stated, relying on the 
records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
See 38 C.F.R. § 3.159(c)(4) (2008).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. The Merits of the Claim

The Veteran claims he was treated for rheumatoid arthritis in 
service and that his current osteoarthritis in his shoulders, 
hands, knees, and hips is related to his in-service illness.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. §3.303(b) 
(2008).  If chronicity is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. §3.303(d) (2008).  

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In this case, the Veteran has claimed entitlement to service 
connection for arthritis, to include rheumatoid arthritis and 
osteoarthritis.  These disorders are distinctive from one 
another, each characterized by its own symptoms and etiology.

Rheumatoid arthritis is a chronic systemic disease primarily 
of the joints, marked by inflammatory changes of the synovial 
membranes and articular structures and by muscle atrophy and 
rarefaction of the bones.  The cause of rheumatoid arthritis 
is unknown, but autoimmune mechanism and virus infection have 
been postulated.  Dorland's Illustrated Medical Dictionary at 
152, 159 (31st ed. 2007).  Osteoarthritis is a 
noninflammatory degenerative joint disease seen mainly in 
older persons, characterized by degeneration of the articular 
cartilage.  Osteoarthritis is accompanied by pain, usually 
after prolonged activity, and stiffness, particularly in the 
morning or with inactivity.  Osteoarthritis is also called 
degenerative arthritis, hypertrophic arthritis, and 
degenerative joint disease.  Id. at 1365.

During the June 2009 VA examination, the examiner 
specifically indicated there was no current diagnosis of 
rheumatoid arthritis.  The examiner did diagnose the Veteran 
with mild degenerative arthritis of the bilateral hips, 
chondrocalcinosis of the bilateral knees, severe degenerative 
arthritis of the bilateral shoulders, and degenerative 
arthritis of the bilateral hands.  See VA examination report; 
June 4, 2009.  As to element (1) of Hickson, current 
diagnosis, the Veteran has been diagnosed with 
osteoarthritis, but not rheumatoid arthritis.  In order to be 
considered for service connection, a claimant must first have 
a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  In the absence of a diagnosis, 
entitlement to service connection may not be granted for 
rheumatoid arthritis.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).   

Concerning element (2) of Hickson, in-service incurrence or 
aggravation, service treatment records indicate the Veteran 
sought treatment for pain in his right knee and aching in his 
left ankle and left shin in May 1953.  The Veteran reported 
that his knees were stiff and sore when first getting out of 
bed in the morning and that his knees gradually loosened up 
after walking around.  Slight non-tender swelling anterior to 
left lateral mallealus was observed, but no swelling or 
redness of the knees was observed.  At that time, the 
examiner noted an undetermined diagnosis of rheumatoid 
arthritis.  The Veteran was transferred to the United States 
Naval Hospital in Yokosuka, Japan for a study of early 
rheumatoid arthritis.  See service treatment record; May 7, 
1953.  During treatment, his swelling anterior to left 
lateral mallealus subsided.  The Veteran reported no joint 
pain and x-rays of the knee and left ankle were negative.  
The Veteran's sedimentation rate was 28.  See service 
treatment record; May 14, 1953.  A week later, two 
electrocardiograms were normal, the Veteran's corrected 
sedimentation rate was 13, and he was described as 
asymptomatic.  See service treatment record; May 20, 1953.  
In June 1953, the Veteran's sedimentation rate was 10, an 
electrocardiogram was normal, and he was described as 
asymptomatic.  See service treatment record; June 1, 1953.  
Upon further treatment, the Veteran's sedimentation rate was 
6, no further joint pain or swelling was observed, and the 
Veteran was fully ambulatory for a week.  See service 
treatment record; June 8, 1953.  The Veteran's diagnosis was 
changed from rheumatoid arthritis to "arthritis, not 
elsewhere classified (NEC), knee and left ankle etiology 
unknown."  See service treatment record; June 8, 1953.  The 
Veteran was discharged to duty in June 1953.  See service 
treatment record; June 11, 1953.

During a February 1957 discharge and reenlistment 
examination, the Veteran denied swollen or painful joints.  
The examiner noted the Veteran had arthritis in his knee in 
1952 but that it had been asymptomatic since then.  See 
Standard Form (SF) 89 February 12, 1957 [the Board notes this 
examination states the Veteran had arthritis in 1952, but 
according to the previously discussed service treatment 
records the Veteran received treatment in 1953].  In a 
November 1962 discharge and reenlistment examination, an 
August 1968 reenlistment examination, an August 1972 
reenlistment examination, and a November 1973 separation 
examination, the Veteran reported that his upper and lower 
extremities were normal and no musculoskeletal complaints or 
defects were noted.  See SFs 88; November 12, 1962; August 
16, 1968; August 22, 1972; and November 27, 1973.  There is 
no other indication in the Veteran's service treatment 
records of arthritis.  Therefore, the Board finds there is no 
in-service diagnosis of rheumatoid arthritis.  The Board 
notes the Veteran was diagnosed with arthritis NEC in-
service, however, based on the above, this was not considered 
a chronic condition as there were no other complaints of or 
treatment for arthritis during service.

The Board observes the Veteran was not diagnosed with 
arthritis for many years after his separation from active 
service.  The first medical evidence of rheumatoid arthritis 
is in a private treatment record dated February 1995.  The 
private treatment record indicated a past medical history of 
rheumatoid arthritis diagnosed in 1953, affecting the 
Veteran's knees and ankles.  Physical examination noted that 
the Veteran's knees and hips functioned normally with early 
degenerative changes noted in the metatarsophalangeal regions 
bilaterally.  The treatment record indicated an assessment of 
osteoarthritis of the hands and a distant history of 
rheumatoid arthritis.  See private treatment record; Dr. 
J.H.G.; February 24, 1995.  

A private treatment record dated October 2001 stated the 
Veteran remained on treatment for his underlying rheumatoid 
arthritis and indicated an assessment of rheumatoid 
arthritis.  See private treatment record; C.C.F.-N.; October 
31, 2001.  In May 2002, a treatment record stated that the 
Veteran was taking Naprosyn periodically for his underlying 
osteoarthritis and indicated an assessment of osteoarthritis.  
See private treatment record; C.C.F.-N.; May 1, 2002.  In 
August 2002, the Veteran was diagnosed with left shoulder 
osteoarthritis.  See private treatment record; C.C.F.-N.; 
August 2, 2002.  


The Board notes that the history of rheumatoid arthritis in 
these treatment records is based on the history provided by 
the Veteran.  The Board may discount medical opinions that 
amount to general conclusions based on history furnished by 
the Veteran and that are unsupported by the clinical 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Additionally, there is no indication that Dr. J.H.G. reviewed 
the Veteran's service treatment records in stating that the 
Veteran had a past diagnosis of rheumatoid arthritis, nor did 
Dr. J.H.G. account for the change in the Veteran's in-service 
diagnosis.  The treatment records from C.C.F.N. do not 
indicate any basis for a diagnosis of rheumatoid arthritis.

The first documented treatment for rheumatoid arthritis and 
osteoarthritis was in 1995, more than 40 years after his in-
service treatment for arthritis and 20 years after his 
separation from service.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a Veteran's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider 
all the evidence including the availability of medical 
records, the nature and course of the disease or disability, 
the amount of time that elapsed since military service, and 
any other relevant facts in considering a claim for service 
connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-
81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003).  The Veteran has not submitted any medical records 
that document complaints of or treatment for arthritis until 
1995.  The Board may consider this prolonged period without 
complaint and absence of chronicity and weigh it against the 
Veteran's claim that his arthritis is the result of his time 
in service. 

Concerning continuity of symptomatology after separation from 
service, the Veteran first alleged his arthritis was a result 
of his active service in November 2002, when he filed his 
claim.  The first medical evidence of arthritis is from the 
private treatment record of Dr. J.H.G. dated 1995.  The Board 
notes there is no evidence of continuity of symptomatology 
and no medical evidence which documents any complaints of 
arthritis from the date of separation from service to 1995.  
There is no evidence of arthritis within one year of the 
Veteran's service separation, and therefore entitlement to 
service connection may not be presumed.  See 38 C.F.R. §§ 
3.307; 3.309 (2008).

Regarding element (3) of Hickson, medical nexus, the Veteran 
alleges he was told upon his release from treatment in 1953, 
which his arthritis may reoccur later in his life.  See 
Informal Brief; July 29, 2009, VA Form 9 [Substantive 
Appeal]; February 23, 2005, VA Form 21-2438; Statement in 
Support of Claim; June 21, 2004, notice of disagreement; 
April 5, 2004.  However, the only evidence of record in 
support of the Veteran's claim consists of his own lay 
statements.  The Board observes that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Barr, 21 Vet. App. 303 (lay 
testimony is competent to establish the presence of 
observable symptomatology).  The Board finds that the 
Veteran's lay statements in the present case are outweighed 
by the negative service, post-service treatment records, and 
the negative VA medical opinion cited below.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experiences; for example, he is 
competent to discuss his hip, knee, shoulder and hand pain.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  Therefore, 
the Veteran is not competent to conclude that his current 
disabilities are related to his time in service.

The Board finds the June 2009 VA joints examination to be the 
most probative on the question of medical nexus.  The VA 
examiner thoroughly reviewed the Veteran's claims file, 
including the Veteran's May and June 1953 service treatment 
records which documented treatment for arthritis.  The VA 
examiner provided a negative nexus opinion regarding etiology 
and cited evidence from the record in support of the opinion.  
Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).  

During the June 2009 VA examination, the Veteran reported 
joint pain in both shoulders, knees and hips.  The Veteran 
stated that his whole body hurt including his low back and 
upper back.  He reported having his right shoulder replaced 
in 1997, having arthritis of the right and left shoulders, 
and receiving cortisone injections in 2008 and 2009.  The 
Veteran stated that he did not have any problems with his 
joints or back until he separated from active duty.  The 
Veteran stated his joint pain returned in the 1990s and he 
had right shoulder surgery in 1997.  The Veteran reported 
that his left shoulder pain began about that time.  He stated 
that his ankles were not currently bothering him and that he 
has had difficulty walking due to knee pain since the late 
1990s.  The Veteran reported receiving treatment for 
arthritis and taking Etodolac for his aches and pains.  The 
Veteran had not been to a rheumatologist for medical 
treatment.  See VA examination report; June 4, 2009.

X-rays revealed mild bilateral degenerative knee joint 
disease with suggestion of underlying chondrocalcinosis of 
the left knee, mild bilateral degenerative joint disease of 
the hips, severely advanced degenerative changes in the left 
shoulder, and scattered degenerative changes involving both 
hands.  Additional testing revealed a sedimentation rate of 
45, which was described as normal, and a rheumatoid factor of 
less than 20 [a result of 20 or greater indicates the 
presence of Rheumatoid Factor].  The examiner concluded there 
was no diagnosis of rheumatoid arthritis and explained that 
the absence of this diagnosis was based on exclusion, as the 
Veteran did not meet the American College of Rheumatology 
criteria to diagnose rheumatoid arthritis.  The examiner did 
diagnose the Veteran with mild degenerative arthritis of the 
bilateral hips, chondrocalcinosis of the bilateral knees, 
severe degenerative arthritis of the bilateral shoulders, and 
degenerative arthritis of the bilateral hands.  See id.

Regarding the Veteran's in-service treatment, the examiner 
concluded there was no diagnosis of rheumatoid arthritis 
"because it was retracted after the work up was completed."  
The examiner explained that the after effects of rheumatoid 
arthritis are rapid erosive changes of the carpal bones 
within the first two years of the diagnosis and an eventful 
flexion contractures or subluxations.  The examiner stated 
the Veteran did not have any clinical findings of 
inflammation or contractures of the carpal bones.  The 
examiner stated that the Veteran's four in-service 
sedimentation rates were normal and that a sedimentation rate 
is usually elevated in rheumatoid arthritis, as it indicates 
the presence of inflammation of the joints.  See id.

Concerning the Veteran's current osteoarthritis of the 
bilateral hips, bilateral shoulders, bilateral hands, and 
chondrocalcinosis of the knees, the examiner concluded that 
these disabilities were less likely as not casually or 
etiologically related to the illness the Veteran was treated 
for in May and June of 1953.  The examiner stated it was 
doubtful that the current degenerative changes in the 
Veteran's knees were causally or etiologically related to his 
diagnosis of arthritis of the knee and ankle in service 
because the current radiological findings showed mild 
degenerative changes of the knee and ankle after 40 years.  
The examiner also noted the Veteran's diagnosis of 
polyarthritis had been chronic since 1990 but the chronicity 
could not be linked to the condition in service in 1953 since 
there was no evidence of continuity of symptoms and 
treatment.  See id.  The Board notes the Veteran's statement 
to the VA examiner that he had suffered from arthritis since 
1990, however, the first medical evidence of arthritis since 
the Veteran's separation from service is dated 1995.

The Board finds the June 2009 VA examination to be persuasive 
on the question of medical nexus.  The examiner provided 
sufficient reasons and bases in explaining why the Veteran's 
diagnosis of rheumatoid arthritis in 1953 was retracted, in 
concluding the Veteran did not have a current diagnosis of 
rheumatoid arthritis, and in concluding that any currently 
diagnosed osteoarthritis was not the result of the Veteran's 
in-service illness.  Therefore, the Veteran has failed to 
fulfill element (3) of Hickson.

After careful consideration of the evidence of record under 
the laws and regulations as set forth above, the Board 
concludes that the Veteran is not entitled to service 
connection for arthritis.  Although the Veteran has been 
diagnosed with osteoarthritis, there is no competent medical 
evidence of record that the Veteran has ever been diagnosed 
with, or is currently suffering from rheumatoid arthritis.  
The Veteran's currently diagnosed osteoarthritis has not been 
linked by competent medical evidence to any event, injury or 
disease suffered by the Veteran in service.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.


ORDER

Entitlement to service connection for arthritis, to include 
rheumatoid arthritis and osteoarthritis, is denied.




____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


